 In the Matter of LuMMUS COTTON GIN COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS, A. F. L.Case No. 10-B-11,32.-Decided May 9, 1944Swift, Pease, Davidson, Swinson d Chapman, by Messrs. J. Q.DavidsonandW. E. Swinson,of Columbus, Ga., for the Company.'Messrs. Paul ChipmanandW. F. Stephens,of Atlanta, Ga., andMr. Howard Anthony,of Columbus, Ga., for the Union.Mrs. Catherine W. Goldman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly.,filed by, International Association of Machinists, affiliated with the American Federation of Labor, -herein calledtheUnion, alleging that a question affecting commerce had arisenconcerning the representation of employees of Lummus Cotton GinCompany, Columbus, Georgia, herein, called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Mortimer H. Freeman, Trial Examiner. Saidhearing was held at Columbus, Georgia, on March 21, 1944. TheCompany and the Union appeared and participated.At the hearingthe Company moved that the petition be dismissed.For reasons here-inafter stated, the motion is denied.All parties were afforded fullopportunity to be,heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing,are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire'record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYLummus Cotton Gin Company, a Georgia corporation with its prin-cipal office and place of business in Columbia,-Georgia, is engaged in56 k L. R B , No. 76.587754-45-vol. 56-26--385 386DECISIONSOF NATIONAL,LABOR -RELATIONS BOARDthemanufacture of textile machinery, cotton gin machinery, -andcrdnance materiel.It also operates sales and repair offices at Mem-phis, Tennessee, and Dallas, Texas.During the calendar year endingDecember 31, 1943, the Company purchased for use atitsmanufac-turing operations in Columbus, raw materialsamountingin value toover $400,000, approximately, 70-percent of which was purchased out-side the State of Georgia.During the same period the Companymanufactured and sold products, valued in excess of $750,000, ap-proximately 90 percent of which was shipped outside the State ofGeorgia.At present about 30 percent of the Company's business iswith agencies of the United States Government.We find that the Company is engaged in 'commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, affiliated with the Ameri-canFederation of Labor, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees because it doubtsthe Union's majority status.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in, the unit hereinafter found appropriate.We -fiild that a question affecting' commerce has arisen concerning'the representation of employees of the Company within the meaningof Section 9 (c) and Section2 (6) and (7) of the Act.IV.,THE APPROPRIATE UNITThe Company and the Union are generally agreed that the unitshould cover all production ' and maintenance employees, excluding'The Field Examiner reportedthat the Unionsubmitted 183, authorization cards; that'there are 300 employees in the unit petitioned for ; and that the cards were dated as folllows : 126-January 1944 ; 10-February 1944 ; 4-March 1944 ; 4'3 undated.Tlie recordshows that the Union submitted 6 additional authorization cards dated during March 1944.The Company contends that in determining the Union's representative showing, theBoard should consider the 127 employees of the Company in the armed servicesHowever,since the eligibility of such employees is dependent upon their presenting themselves inperson at the polls(seeMatter of Mine SafetyAppliances Co, 55 N. L. R B 1190),there is no method of ascertaining at this time the number of such employees eligible tovote-Moreover,as the Board has repeatedly pointed out,proof of authorization is re-quired merely-to show that holding an election would not be a vain proceeding, and there-foie a substantial showing among the employees now engaged in active work for tlie,Com-panyis sufficient to indicate the practicality of a present election to determine representa-tives.Furthermore,in the instant case, even if the Company'scontention should beadopted, the Union's showing of representation would remain substantial. LUMMUS COTTON, GIN .,COMPANY387armed guards and supervisory,executive,technical,2ployees.They are in disagreement,however, concerning assistantforemen, the Union contending that they should be included,and theCompany that they should be excluded as supervisory employees.,At the headof-the Company's supervisory staff is the plant super-intendent.Under him and in charge of the various departments `ofthe plant are foremen.Because of the large number of workmen insome of the departments,the Company employs assistant foremen toaid the foremen in the discharge of their duties.It employs four menin this classification,two of whom engage in no manual labor. Theassistant foremen are paid at a higher rate than the employees underthem, and they are 'in line for promotion to the position of foremen.In` addition to assigning duties, inspecting work, and requisitioningmaterials, they are authorized to make disciplinary recommendationsto the foremen who in turn make recommendations to the plant super-intendent.The plant superintendent testified without,contradictionthat in takingaction pursuant to these recommendations,he usuallyfollows the recommendations of the assistant foremen since they arein direct contact with the men and are charged with maintaining pro-duction.'Under these circumstances,we are of the opinion that as-sistant foremen fall within our customary definition of supervisoryemployees, and accordingly we' shall exclude them from the unit.We find that all production and maintenance employees of theCompany, excluding armed guards, technical employees, clerical em-ployees, executive employees, assistant -foremen, and all other super-visory employees with authority to hire, promote, discharge, discipline;Dr otherwise effect changes in the status of employees,or effectivelyrecommend such action, constitute a twit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.cV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas' arisenbe resolved by an election by secret ballot aniong the em-ployees in the appropriate unit who.were employed during the, pay-roll period immediately preceding the date of the Direction of Electionherein, subject t'o` the limitations.and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,'sThe parties stipulated that the tei in' technical employees refers to engineers anddraftsmen 388DECISIONS OF NATIONAL' LABOR RELATIONS BOARDand pursuant to Article III, Section, 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDumCTED'that, as part of the-investigation to ascertain represent-atives for the purposes of collective bargaining with Lummus CottonGin Company, Colmbus, Georgia, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Tenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction; including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off," and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby International Association of Machinists, affiliated with the Ameri-can Federation of Labor, for the purposes of collective bargaining.